Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 14, item (1410) is objected to because the word “clid” is misspelled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102 - § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baillargeon et al.               (US 9,979,164).

With respect to Claim 1; Baillargeon et al. discloses a clip assembly 1404 for use with a bus stack arrangement of a power panel [Fig. 14], the clip assembly comprising: a metallic clip 3500 having a tang and a C-shaped section interconnected with and arranged opposite the tang [Fig. 36],  the tang is configured for interaction with a component of an 3502 coupled to the clip 3500, the biasing element 3502 is sized to be positioned between a pair of legs of the C-shaped section of the clip to apply a biasing force to each leg [Col. 18 lines 9-15] that urges each leg in contact with one of the multiple conductive bus bars to facilitate establishment of an electrical connection [Col. 15 lines 36-43] between the bus stack arrangement and the electrical accessory when the clip assembly is installed in the power panel.
Although Baillargeon et al. discloses some of the claimed attributes in different embodiments; one of ordinary skill in the art would be able to envisage the claimed configurations, which are obvious variants of that which is known as stated in the rejection above.

Independent Claim 10 differs only slightly from independent Claim 1 discussed above; wherein Baillargeon et al.  further discloses power panel [Fig. 1] comprising a bus       stack 108 arrangement including a plurality of conductive bus bars 202 spaced from one another 206 and a plurality of insulators 208 to provide electrical insulation between one or more of the plurality of bus bars; one or more electrical accessories 104 coupled to the plurality of bus bars; and a plurality of clip assemblies 1404 coupled to the plurality of bus bars and the one or more electrical accessories [Fig. 14].   





With respect to Claim 2; Baillargeon et al. discloses when the clip assembly is installed in the power panel, the biasing element [support spring] applies a biasing force to each of the pair of legs of the C-shaped section of the clip that is independent of force applied by an orientation of the C-shaped section relative to the multiple conductive bus bars of the bus stack arrangement and independent of force applied by deformation of the clip assembly [Col. 15 lines 36-43].

With respect to Claims 3, 12; Baillargeon et al. discloses the biasing element includes a coil spring [Col. 15 lines 43-45].

With respect to Claims 4-7, 11, 14, 15; Baillargeon et al. discloses the tang and the C-shaped section are integrally formed with a transition section that interconnects the tang and the C-shaped section, the transition section includes a convex portion interconnected with a concave portion [Figs. 35, 36].

With respect to Claims 8, 16; Baillargeon et al. discloses each of the legs 1418, 1420 of the C-shaped section of the clip [Fig. 33] includes a recess [at the point where each leg starts to bend to form the C-shape, indicated by a vertical line] that is defined at least in part by a generally planar engagement surface of each leg, and  the engagement surfaces of the legs are arranged in confronting relation to one another [Fig. 33].

With respect to Claim 13; Baillargeon et al. discloses the plurality of bus bars 202 are arranged in three bus bar pairs [Fig. 14] and the plurality of clip assemblies 1404 include three clip assemblies each arranged in contact with one of the three bus bar pairs.

The same reasoning applied in the rejection of apparatus claims 1-8 and 10-16, mutatis mutandis, applies to the subject-matter of method Claims 18-20, given the apparatus is considered inseparable from the method of assembling the apparatus.


Claims 9, 17, 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over Baillargeon et al. (US 9,979,164) in view of Lingenfelter (US 3,197,599).

With respect to Claims 9, 17; Baillargeon et al. teaches when the clip assembly is installed in the power panel, the biasing element [support spring] biases the legs outwardly into engagement with the multiple conductive bus bars [Col. 15 lines 36-45] of the bus stack arrangement.
	Although Baillargeon et al. clearly teaches a coil spring as a suitable expansion support, that example is not illustrated in relation to the engagement surfaces of the legs.
Lingenfelter shows a “clip assembly” [Fig. 4] having a biasing element 71 that contacts “engagement surfaces” which are formed by a recess [between 74] to facilitate an outward biasing force.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, in order to employ the teachings of Baillargeon et al. in using a coil spring, the coil spring would have to be positioned on engagement [planar] surfaces of the legs of the C-shaped clip as shown by Lingenfelter for the most effective means of producing the desired outward biasing force.




With respect to Claims 21-24; Baillargeon et al. shows an apparatus 100 for conductively coupling an electrical load 104 with a line-side bus bar 108 of an electrical distribution system 102, the apparatus comprising: an electrically conductive clip 1004 comprising a load-side clip portion 1424 extending in a load-side direction and including a load-side contact surface [at 1412] structured to conductively couple the electrically conductive clip with the electrical load [breaker unit], a first line-side clip portion 1418 extending in a line-side direction, conductively coupled with the load-side 1424 clip portion, and including a first bus bar contact surface facing a first outer direction [Fig. 14], a second line-side clip portion 1420 extending in the line-side direction, conductively coupled with the load-side clip portion 1424, and including a second bus bar contact surface facing a second outer direction different from the first outer direction, the second line-side clip portion being spaced apart from the first line-side clip portion to define a gap extending between a first inner surface of the first line-side clip portion and a second inner surface of the second line-side clip portion [Figs. 14, 36]. 
Baillargeon et al. clearly teaches use of a coil spring [Col. 15 lines 36-45] as an expansion support to ensure contact force against intended surfaces, although that example is not illustrated.
Lingenfelter shows a “clip assembly” [Fig. 4] having a biasing element 71 that contacts “engagement surfaces” which are formed by a recess [between 74] to facilitate an outward biasing force.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, in order to employ the teachings of Baillargeon et al. in using a coil spring, where the coil spring would have to be positioned on planar surfaces of the clip as shown by Lingenfelter for the most effective means of 

With respect to Claims 25-29; Baillargeon et al. shows the first and second line-side clip portions 1418, 1420 are coupled by a C-shape line-side 1422 clip portion and the first and second bus bar contact surfaces [Fig. 14] are substantially planar.

With respect to Claims 30 and 31; Baillargeon et al. teaches the electrical load [breaker unit] conductively coupled with the load-side contact surface [at 1412] and the line-side bus bar 202 conductively coupled with the first bus bar contact surface [at 1418] and the second bus bar contact surface [at 1420].

With respect to Claim 32; Baillargeon et al. shows the line-side bus bar 108 includes a first 202 and second 202 bar members including respective first and second receiving surface facing one another [Fig. 14], a spacer 206 contacting and maintaining the first and second bar members in spaced apart relationship [Col. 5, lines 17-23].

With respect to Claim 33; Baillargeon et al. clearly teaches use of a coil spring                [Col. 15 lines 36-45] as an expansion support to ensure contact force against intended surfaces, although that example is not illustrated.
Lingenfelter shows a “clip assembly” [Fig. 4] having a biasing element 71 that contacts “engagement surfaces” which are formed by a recess [between 74] to facilitate an outward biasing force.




With respect to Claim 34; Baillargeon et al. [Fig. 14] shows the electrically conductive clip 1404 is slideable into and out of the line-side bus bar 108 by virtue of the compatible geometries.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833